FILED
                                                    United States Court of Appeals
                       UNITED STATES COURT OF APPEALS       Tenth Circuit

                            FOR THE TENTH CIRCUIT                       September 15, 2014

                                                                        Elisabeth A. Shumaker
                                                                            Clerk of Court
HENRY SANCHEZ,

             Petitioner - Appellant,

v.                                                           No. 13-8077
                                                   (D.C. No. 2:12-CV-00182-SWS)
STATE OF WYOMING,                                             (D. Wyo.)

             Respondent - Appellee.


           ORDER DENYING CERTIFICATE OF APPEALABILITY*


Before GORSUCH, PORFILIO, and O’BRIEN, Circuit Judges.


      Henry Sanchez seeks a certificate of appealability (“COA”) to appeal the

district court’s denial of his habeas application filed under 28 U.S.C. § 2254. He

argues that his convictions are attributable to his trial counsel’s ineffective

assistance. The district court thoroughly addressed his contentions, appropriately

applying the deferential standard of review under § 2254(d), and concluded that

Mr. Sanchez did not meet the requirements for habeas relief. We deny a COA and

dismiss this appeal.



*
       This order is not binding precedent, except under the doctrines of law of the
case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
       Mr. Sanchez is entitled to a COA only if he makes “a substantial showing of

the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). And he can do that only

by showing that reasonable jurists could debate (or agree on) a different resolution of

the habeas petition or the merit of further proceedings. Slack v. McDaniel, 529 U.S.

473, 484 (2000). Although Mr. Sanchez recites the Slack standard of review in his

application for a COA, he fails to apply it to the district court’s analysis.

       The district court reviewed Mr. Sanchez’s ineffective assistance claim under

§ 2254(d), which permitted the court to grant him habeas relief only if the state

court’s adjudication of his claim

       (1) resulted in a decision that was contrary to, or involved an
       unreasonable application of, clearly established Federal law, as
       determined by the Supreme Court of the United States; or

       (2) resulted in a decision that was based on an unreasonable
       determination of the facts in light of the evidence presented in the State
       court proceeding.

28 U.S.C. § 2254(d)(1)-(2). Mr. Sanchez asserts that the district court should have

reviewed his ineffective assistance claim de novo because the Wyoming Supreme

Court did not adjudicate his claim “on the merits,” as required by § 2254(d). But that

section applies even if the state court summarily denies a claim. See Cullen v.

Pinholster, 131 S. Ct. 1388, 1402 (2011). And here the Wyoming Supreme Court

went further and addressed Mr. Sanchez’s allegations of ineffective assistance. It

held that he did not show that his counsel’s performance was deficient, or that he

failed to demonstrate any resulting prejudice to his defense, or both. See Sanchez v.


                                           -2-
Wyoming, 253 P.3d 136, 147-49 (Wyo. 2011); see also Strickland v. Washington,

466 U.S. 668, 687 (1984) (setting forth two-prong test for ineffective assistance

claim requiring prisoner to show deficient performance and prejudice).

      Mr. Sanchez nonetheless maintains that the Wyoming Supreme Court’s refusal

to grant him an evidentiary hearing precluded that court from adjudicating his

ineffective assistance claim on its full merits. But a state court does not fail to reach

the merits every time it denies a motion for an evidentiary hearing. See Wilson v.

Workman, 577 F.3d 1284, 1292 (10th Cir. 2009) (en banc), abrogated on other

grounds as explained in Lott v. Trammell, 705 F.3d 1167, 1212-13 (10th Cir. 2013).

Rather, a state court adjudicates a claim “on the merits” when it denies a motion for

an evidentiary hearing after analyzing the proffered evidence against the Strickland

standard and concluding it would not entitle the prisoner to habeas relief. See id.

Here, in the context of explaining its denial of Mr. Sanchez’s motion for an

evidentiary hearing, the Wyoming Supreme Court addressed his new evidence. But it

concluded that he did not satisfy the Strickland standard, particularly due to his

failure to identify any prejudice resulting from counsel’s allegedly deficient

assistance. See Sanchez, 253 P.3d at 148-49.

      Finally, Mr. Sanchez asserts that the district court erred in denying his

application for habeas relief even under the deferential standard of review in

§ 2254(d). The district court held that the Wyoming Supreme Court’s decision

denying his ineffective assistance claim was not based on an unreasonable factual


                                           -3-
determination, nor was it contrary to or an unreasonable application of clearly

established law set forth in Strickland. We agree with the district court’s analysis of

Mr. Sanchez’s contentions. Moreover, the court appropriately limited its review to

the record that was before the Wyoming Supreme Court. See Pinholster, 131 S. Ct.

at 1398. And having found that § 2254(d) barred a grant of habeas relief, the district

court also did not err in denying Mr. Sanchez an evidentiary hearing under

§ 2254(e)(2). See Pinholster, 131 S. Ct. at 1400-01 & n.7 (holding “that evidence

later introduced in federal court is irrelevant to § 2254(d)(1) review,” and noting

§ 2254(d)(2) expressly provides for review “in light of the evidence presented in the

State court proceeding” (internal quotation marks omitted)).

      Because Mr. Sanchez has not demonstrated that reasonable jurists could debate

the correctness of the district court’s denial of his habeas claim, we deny his

application for a COA and dismiss the appeal.


                                                Entered for the Court



                                                ELISABETH A. SHUMAKER, Clerk




                                          -4-